DREW, J.
The plaintiff, who was injured while in the employ of defendant, brought suit under the Workmen’s Compensation Act (Act No. 20 of 1914 as amended) for $20 per week for 400 weeks, alleging that, on January 28, 1928, while working for defendant putting dressing on a belt in the engine room, the sleeve of his right arm was caught on a clamp of moving belt, pulling him into a clutch or wheel, cutting the right side of his head to the skull, seriously and permanently scarring and impairing the nerves and tissues of the right side of his face, seriously and permanently injuring his brain, the sight of his right eye, and the hearing in his left ear, and injuring his nerves generally to such an extent that he has permanently been made unable to do work of any reasonable character. He also claims the sum of $115.75 for hospital services.
Defendant admits the employment and ' the injury, but denies the extent of the injury claimed by plaintiff, and alleges that plaintiff was paid the sum of $34.28, covering the time he was disabled and until he was ready to go back to work, and alleging that it had paid plaintiff’s medical bill, and denying that there was any hospital bill owing. And defendant also denied that plaintiff was disabled for any length of time other than that for which he had been paid by defendant under the Workmen’s Compensation Act.
The lower court rendered judgment for plaintiff for $20 per week for 50 weeks, less the $34.28 compensation paid by defendant. From this judgment plaintiff appealed, 10 La. App. 208, 120 So. 777; there was no appeal by defendant. During the pendency of this appeal, the defendant voluntarily paid the plaintiff the amount of the judgment of the lower court, • which amount was accepted by plaintiff.
The defendant filed in this court a motion to dismiss the appeal for the reason that plaintiff had acquiesced in the judgment of the lower court by accepting the amount of the judgment. The case was remanded to the lower court to take testimony on the motion, and this testimony was taken and is now in the record.
This very question was passed on in the case of Cory v. Askew, by the Supreme Court of this state, in reviewing a decision of this court, as reported in 169 La. 479, 125 So. 455, in which the court said:
“In proceeding by employee under Employers’ Liability Act (Act No. 20 of 1914, *691as amended) for compensation for 400 weeks, executing judgment and collecting compensation awarded employee for five weeks held not an acquiescence in judgment precluding recovery of balance of sum sued for, since Compensation Act by specific provision should be liberally interpreted and applied favorably to injured employee suing for compensation for injuries received in course of his employment.”
And this court held the same thing in the case of Glover v. Washington-Youree Hotel Co., 12 La. App. 110, 125 So. 455.
See, also Bryan v. Louisiana Oil Refining Corporation, 2 La. App. 494.
In this case there was no execution of the judgment of the lower court by plaintiff, but, on the contrary, the judgment was voluntarily paid by the defendant.
The motion to dismiss the appeal is therefore overruled.